Name: Commission Regulation (EEC) No 1915/90 of 5 July 1990 making imports of certain frozen squid subject to observance of the reference price
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 6. 7. 90 Official Journal of the European Communities No L 173/25 COMMISSION REGULATION (EEC) No 1915/90 of 5 July 1990 making imports of certain frozen squid subject to observance of the reference price the latter on the Spanish market which has resulted in particular in a fall on the Spanish market of up to 50 % of guide price for the 1990 fishing year ; Whereas, in view of the expected volume of imports, and their prices, there is a danger that this price situation could continue or even worsen in the coming months ; Whereas, in order to avoid disturbances due to offers at abnormally low prices, it is necessary to require imports for the products in question to observe the reference price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 1495/89 (2), and in particular Article 21 (6) thereof, Whereas Article 21 (4) of Regulation (EEC) No 3796/81 provides, inter alia, that where the free-at-frontier price of a specified product imported from a third country remains below the reference price for at least three successive marketing days and where considerable quanti ­ ties of that product are imported, import of products listed, inter alia, in Annex II to Regulation (EEC) No 3796/81 may be made subject to the condition that the free-at-frontier price is at least equal to the reference price ; Whereas Commission Regulation (EEC) No 3191 /82 (3) laid down detailed rules for the reference price system in the fishery products sector and in particular for the deter ­ mination of the free-at-frontier price referred to in Article 21 (3) of Regulation (EEC) No 3796/81 ; Whereas the reference prices for the frozen squid listed in Annex II to Regulation (EEC) No 3796/81 were fixed for the 1990 fishing year by Commission Regulation (EEC) No 3959/89 0 ; Whereas, in the course of 1989 and for the first five months of 1990, it has been established that the Commu ­ nity has imported squid of the genus Illex and Ommas ­ trephes in frozen form, whole and non-cleaned and in tube at abnormally low prices ; Whereas, for the above products, the free-at-frontier price of significant quantities remained below the reference price for three consecutive working days ; Whereas, since the imported product has the same commercial characteristics as the Community product, these imports have caused a substantial fall in prices for Article 1 1 . The placing into free circulation in the Community of squid, of the genus Illex and of the species Ommas ­ trephes sagittatus in frozen form, whole and not cleaned and tube, falling within CN codes ex 0307 99 1 1 and ex 0307 49 51 shall be subject to the condition that the free-at-frontier price is at least equal to the reference price given in the Annex. 2. However, paragraph 1 shall not apply to products which it is proved that they were in transit towards the Community at the date of entry into force of this Regula ­ tion . Interested parties shall provide proof to the satisfaction of the competent customs authorities that the conditions set out in the . first subparagraph have been fulfilled, by means of all available customs and road, rail or marine transport documents . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 30 June 1991 . (') OJ No L 379, 31 . 12. 1981 , p . 1 . (2) OJ No L 148 , 1 . 6 . 1989, p . 1 . (3) OJ No L 338, 30. 11 . 1982, p. 13 . O OJ No L 385, 30. 12 . 1989, p. 9 . S No L 173/26 Official Journal of the European Communities 6 . 7 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1990 . For the Commission Manuel MARlN Vice-President ANNEX (ECU per tonne net) CN code Description Reference price ex 0307 49 51 ex 0307 99 1 1 ex 0307 99 1 1 ex 0307 99 1 1 Squid (Ommastrephes sagittatus): whole, not cleaned tube Illex spp.  Illex argentinus : whole, not cleaned tube  Illex illecebrosus : whole, not cleaned tube  Other species : whole, not cleaned tube 762 1 448 764 1 452 764 1 452 764 1 452